United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-1903
                          ___________________________

  John Leallen Crain, Individually and on behalf of the statutory wrongful death
                      class as set forth in R.S. Mo. 537.060

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                State Farm Mutual Automobile Insurance Company

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: February 12, 2014
                               Filed: March 6, 2014
                                  ____________

Before RILEY, Chief Judge, LOKEN and BYE, Circuit Judges.
                              ____________

RILEY, Chief Judge.

        On April 5, 2010, John Crain and his wife, Janice, were traveling north on
Missouri Highway 13 in their 1998 Ford Taurus when a southbound vehicle turned
in front of them, causing a collision. Crain suffered serious injuries, and his wife
tragically died as a result of the accident. After settling for the policy limit of the
liability policy covering the owner and driver of the other vehicle, Crain, individually
and on behalf of the statutory wrongful death class that included him and the Crains’
two children,1 sought to recover under the underinsured motorist (UIM) coverage of
the Crains’ two automobile insurance policies with State Farm Mutual Automobile
Insurance Company (State Farm). State Farm paid Crain and the class the UIM
policy limits under the policy covering the 1998 Ford Taurus, but denied their claims
under an identical policy covering the Crains’ 1979 Pontiac Catalina, which was not
involved in the accident. State Farm maintained the UIM coverage’s anti-stacking2
provision prevented recovery under the Pontiac policy.

       On January 27, 2012, Crain sued State Farm in Missouri state court, seeking
to recover UIM benefits under the Pontiac policy. State Farm removed the case to the
Western District of Missouri based on diversity of citizenship. On cross-motions for
summary judgment based upon stipulated facts, the district court3 granted judgment
to State Farm, concluding the State Farm policy unambiguously prohibited stacking
UIM coverage limits.

       Crain appeals, arguing he and the class are entitled to UIM benefits “pursuant
to the express terms of the [Pontiac] policy as well as under Missouri Law construing
ambiguities in favor of the insured.” Crain’s arguments are foreclosed by our

      1
      See Mo. Rev. Stat. § 537.080.1(1) (allowing the spouse and children of a
decedent to sue for wrongful death). The parties and the district court agree Missouri
law applies to this diversity action. See 28 U.S.C. § 1332(a)(1).
      2
       As relevant here, “‘“[s]tacking” refers to an insured’s ability to obtain multiple
insurance coverage benefits for an injury . . . from more than one policy, as where the
insured has two or more separate vehicles under separate policies.’” Ritchie v. Allied
Prop. & Cas. Ins. Co., 307 S.W.3d 132, 135 (Mo. 2009) (en banc) (quoting
Niswonger v. Farm Bureau Town & Country Ins. Co. of Mo., 992 S.W.2d 308, 313
(Mo. Ct. App. 1999)).
      3
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-
decision in Daughhetee v. State Farm Mut. Auto. Ins. Co., No. 13-1185, 2014 WL
563579, at *1-4, 6 (8th Cir. Feb. 14, 2014), in which we affirmed the lower court’s
determination that the language in an identical State Farm automobile policy
“unambiguously precluded policy stacking” of UIM coverage limits under Missouri
law. We concluded “[a] reasonable person, reading the [State Farm] policy in its
entirety, would know the stacking of UIM policies is prohibited.” Id. at *4. Our
reasoning and conclusions in Daughhetee apply with full force here. See Mader v.
United States, 654 F.3d 794, 800 (8th Cir. 2011) (en banc) (“‘It is a cardinal rule in
our circuit that one panel is bound by the decision of a prior panel.’” (quoting Owsley
v. Luebbers, 281 F.3d 687, 690 (8th Cir. 2002) (per curiam))).

       Having carefully reviewed de novo the parties’ respective briefs and the
applicable law, we detect no basis for reversal. See Daughhetee, 2014 WL 563579,
at *2, 4. Accordingly, we affirm without further comment. See 8th Cir. R. 47B(1),
(4).
                      ______________________________




                                         -3-